      Case 2:19-cv-09052-E Document 23 Filed 07/22/20 Page 1 of 1 Page ID #:1012



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   RUBEN L.,                               )     NO. CV 19-9052-E
                                             )
12                    Plaintiff,             )
                                             )
13        v.                                 )           JUDGMENT
                                             )
14   ANDREW SAUL, Commissioner of            )
     Social Security,                        )
15                                           )
                      Defendant.             )
16                                           )
                                             )
17

18
          IT IS HEREBY ADJUDGED that Defendant’s motion for summary
19
     judgment is granted and judgment is entered in favor of Defendant.
20

21
                 DATED: July 22, 2020.
22

23
                                                     /s/
24                                              CHARLES F. EICK
                                         UNITED STATES MAGISTRATE JUDGE
25

26

27

28
